Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-17-00055-CV

                        IN RE MEDFINMANAGER, LLC and Joel Clapick

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: February 8, 2017

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 2, 2017, Relators filed a petition for writ of mandamus. The court has

considered Relators’ petition for writ of mandamus and is of the opinion that Relators are not

entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX.

R. APP. P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2015CI16271, pending in the 166th Judicial District Court, Bexar County,
Texas, the Honorable Laura Salinas presiding.